DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed February 17, 2021, has been entered.  Claims 1, 9, and 12 have been amended as requested.  Claims 2 and 28-30 have been cancelled.  Thus, the pending claims are 1, 3-27, and 31-33.
Said amendment is sufficient to overcome the objection to claim 12 as set forth in section 5 of the last Office action (Non-Final Rejection mailed September 17, 2020).  Additionally, said amendment is sufficient to overcome the rejection of claim 9 under 35 USC 112 as set forth in section 8 of the last Office action.  The claim rejection under 35 USC 112 set forth in section 9 of the last Office action is hereby withdrawn in view of Figure 11.  (See also applicant’s arguments, Amendment, paragraph spanning pages 9-10.)  
Applicant’s traversal of the claim rejections under 35 USC 103 over the Choi reference (KR 2017-0105233) in view of the Dooley reference (US 2011/0262687) as set forth in sections 12-16 of the last Office action has been found persuasive.  Specifically, the human translation of the Choi reference submitted with the amendment teaches the wood chips are spherical or globular in shape (instead of “old-style chip”) (translation, page 6, 11th paragraph).  As noted by st paragraph – paragraph spanning pages 12-13).  Hence, said prior art rejections are hereby withdrawn.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 16, 17, 20-23, and 25-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 16/498,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited “each particle” of the reference application encompasses the presently claimed “at least a portion of the plurality of wood particles” and the recited ranges of the reference application overlap with the presently claimed ranges.



Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.  Hence, claims 1, 3-12, and 31-33 are allowed.  Claims 15, 18, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13, 14, 16, 17, 20-23, and 25-27 contain allowable subject matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        April 15, 2021